Citation Nr: 1147356	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-34 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bunions, the right foot.

2.  Entitlement to service connection for bunions, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which, in pertinent part, denied service connection for bunions on the right foot and for bunions on the left foot, also claimed as a bilateral foot condition with prior surgery.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Service treatment records show that the Veteran was seen for numbness in the lateral aspect of the bilateral feet from April 1994 to June 1994.  On an April 1995 separation examination, the Veteran noted a history of foot trouble.  The separation examination report explained, with regard to that notation, that the Veteran had sprained her left ankle in 1984, that she had a history of numbness on the lateral aspect of the left and right feet, and that she wore an ankle brace on the left foot for a while.  Service treatment records do not specifically note the presence of bunions on the bilateral feet in service.

The Veteran has submitted lay evidence, to include an October 2008 statement, indicating that she knew she needed to have surgery on her bunions while on active duty, but chose not to due to the time required for recovery.   She contends that her bunions were present in service.  The Veteran indicated in various statements that after her separation from service, she had surgery on both feet with a screw placement in 1999.  Private treatment records show that the Veteran was seen by a podiatrist in February 1998 for "bunions which have been bothering her for years."  Private treatment records note a history of foot surgery for bilateral bunions.  The Veteran indicated that she tried to obtain her surgical treatment records; however, those records had been purged.  

The Veteran has not yet been afforded a VA examination to address her claimed bilateral bunions.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine, based on the available evidence, if the Veteran has current bunions on the bilateral feet etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case for a VA examination within the appropriate specialty to determine if the Veteran has current bilateral bunions etiologically related to service.  The claims folder, along with a copy of this Remand, must be made available to the examiner for review.  The examiner must review the entire claims file.  All indicated tests should be performed and the findings reported in detail. 

(A).  The VA examiner should state whether the Veteran has current bunions on the bilateral feet; and, if so,  

(B).  Based on the available evidence of record, the VA examiner should state whether it is at least as likely as not that such disability was incurred in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  The VA examiner should specifically address any pertinent findings from the Veteran's service treatment records, private podiatry records dated in 1998, and lay statements submitted by the Veteran

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


